Exhibit 10.2


--------------------------------------------------------------------------------







ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is made and entered into as of
March 31, 2017 by and among GROTE MOLEN, INC., a Nevada corporation (“Seller”),
and John Hofman and Bruce Crane, individuals (collectively, “Purchaser”).


WHEREAS, Seller is engaged in the businesses of network security technology (the
“Network Security Business”) and the distribution of its proprietary
“WonderMill” grain mills and “WonderMix” kitchen mixers (the “Home Appliance
Business”); and
 
WHEREAS, Purchaser desires to acquire substantially all the assets of Seller
used in connection with the Home Appliance Business, and to assume substantially
all the liabilities of Seller incurred in connection with the Home Appliance
Business, and Seller desires to transfer and convey the same to Purchaser, all
on and subject to the terms and conditions set forth in this Agreement (the
“Acquisition”);
 
NOW, THEREFORE, in consideration of the premises and mutual representations,
warranties, covenants and agreements hereinafter set forth, the parties hereto
agree as follows:
 
ARTICLE I
PURCHASE AND SALE
 
1.1 Acquired Assets.  Subject to the terms and conditions set forth in this
Agreement, Seller hereby sells, conveys, assigns, transfers and delivers to
Purchaser and Purchaser hereby accepts, purchases, acquires and takes assignment
and delivery of, all right, title and interest in, to and under the assets owned
by Seller and used or held for use in the Home Appliance Business (whether real
or personal, tangible or intangible), all of which are located in Pocatello,
Idaho (collectively, the “Acquired Assets”).  The Acquired Assets are described
in the asset summary and detailed lists attached hereto as Exhibit A and
incorporated herein by reference.
 
1.2  Assumed Liabilities.  As partial consideration for the Acquired Assets,
Purchaser hereby assumes all liabilities of Seller incurred in connection with
the Home Appliance Business or the operation thereof, which liabilities and
obligations are described in the list of assumed liabilities attached hereto as
Exhibit B and incorporated herein by reference (the “Assumed Liabilities”).
 
ARTICLE II
PURCHASE PRICE
 
2.1 Purchase Price.  The consideration for the acquisition of the Acquired
Assets shall consist of the Purchaser’s assumption of the Assumed Liabilities
and its agreement to indemnify Seller for claims arising in connection with the
Home Appliance Business as set forth in Section 7.2 hereof.
 
2.2 Allocation of Purchase Price.  Within thirty (30) days from the Closing
Date, the parties shall allocate the Purchase Price among the Acquired Assets
and such allocation shall be attached to this Agreement as Schedule 2.2.  Such
allocation is intended to comply with the requirements of Section 1060 of the
Internal Revenue Code of 1986, as amended.  Seller and Purchaser shall file Form
8594 with their respective Tax Returns consistent with such allocation.  The
parties shall treat and report the transaction contemplated by this Agreement in
all respects consistently for purposes of any Federal, state or local tax,
including the calculation of gain, loss and basis with reference to the Purchase
Price allocation made pursuant to this Section 2.2.  The parties shall not take
any action or position inconsistent with the obligations set forth in this
Agreement.
1

--------------------------------------------------------------------------------

 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER
 
Seller represents and warrants to Purchaser that the statements contained in
this Article III are true and correct on the date hereof and on the Closing
Date.  The Disclosure Schedules will be arranged in paragraphs corresponding to
the numbered paragraphs contained in this Article III.


3.1 Due Organization.  Seller is a corporation duly organized, validly existing,
and in good standing under the laws of the State of Idaho and has the corporate
power and is duly authorized under all applicable laws, regulations, ordinances,
and orders of public authorities to carry on its business in all material
respects as it is now being conducted.  Seller is duly authorized to do business
and is in good standing in each other jurisdiction in which either the nature of
the activities conducted by it or ownership of its assets requires it to be so
qualified.
 
3.2 Due Authorization.  Seller has full power and authority to enter into this
Agreement and to carry out the transactions contemplated hereby.  The execution,
delivery and performance of this Agreement have been duly authorized by all
necessary action by the board of directors of Seller and no other proceedings or
actions are required to carry out the transactions contemplated hereby.  This
Agreement has been duly and validly executed and delivered by Seller and,
assuming the due authorization, execution and delivery by Purchaser, constitutes
a legal, valid and binding obligation of Seller enforceable against Seller in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, fraudulent transfer, moratorium,
reorganization or other laws from time to time in effect which affect creditors’
rights generally and by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
 
3.3 Title to and “As Is” Condition of Assets.  Seller has good and valid title
to the Acquired Assets and Seller shall convey the Acquired Assets to Purchaser
and vest in Purchaser good and valid title to the Acquired Assets, free and
clear of any lien or Encumbrance other than those existing as of the date
hereof.  The Acquired Assets are being sold to Purchaser in an “as is where is”
condition without any representation or warranty of any kind or nature.
 
3.4 Assignment of Agreements.  Seller shall assign to Purchaser, and Purchaser
shall assume, all contracts and agreements pertaining to the Home Appliance
Business.
 
3.5 Brokers.  Seller has not incurred any Liability for brokerage or finders’
fees or agents’ commission or other similar payment in connection with the
Acquisition.
2

--------------------------------------------------------------------------------

 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Purchaser represents and warrants to Seller as of the date hereof and as of the
Closing Date as follows:
 
4.1 Due Authorization.  Each of the persons comprising Purchaser has full power
and authority to enter into this Agreement and to carry out the transactions
contemplated hereby.  This Agreement constitutes a legal, valid and binding
obligation of Purchaser, enforceable against each of the persons comprising
Purchaser in accordance with its terms.  This Agreement has been duly and
validly executed and delivered by Purchaser and, assuming the due authorization,
execution and delivery by Seller, constitutes a legal, valid and binding
obligation of Purchaser enforceable against Purchaser in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, fraudulent transfer, moratorium, reorganization or other laws from
time to time in effect which affect creditors’ rights generally and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
 
4.2 Brokers.  Purchaser has not incurred any Liability for brokerage or finders’
fees or agents’ commission or other similar payment in connection with the
Acquisition.
 
ARTICLE V
COVENANTS
 
5.1 Termination of Employees.  Seller and Purchaser agree that the employment of
the persons comprising Purchaser, who constitute all employees of Seller in the
Home Appliance Business, shall be terminated effective as of the date hereof.
 
5.2 Further Assurances.  Each party shall, at the request of the other party
from time to time and at any time, whether on or after the date hereof, and
without further consideration, execute and deliver such deeds, assignments,
transfers, assumptions, conveyances, powers of attorney, receipts,
acknowledgments, acceptances and assurances as may be reasonably necessary to
procure for the party so requesting, and its successors and assigns, or for
aiding and assisting in collecting and reducing to possession, any and all of
the Acquired Assets, or for the assumption of the Assumed Liabilities, or to
otherwise satisfy and perform the obligations of the parties hereunder.
 
ARTICLE VI
DOCUMENTS AND INSTRUMENTS BEING DELIVERED
 
6.1 Documents to be Delivered by Seller.  Concurrently with the execution of
this Agreement, Seller shall deliver the documents and instruments and take the
actions described below, unless explicitly waived by Purchaser in writing:
 
(a) A Bill of Sale, in form attached hereto as Exhibit C, duly executed by
Seller (the “Bill of Sale”), and such other instruments as may be reasonably
requested by Purchaser to transfer full legal and beneficial ownership of the
Acquired Assets to Purchaser, free and clear of debts, liens and encumbrances.
 
(b) A counterpart of the Assignment and Assumption Agreement, in the form
attached hereto as Exhibit D, duly executed by Seller, whereby Seller will
assign, and Purchaser will assume, the Assumed Liabilities (the “Assignment of
Assumed Liabilities”).
 
3

--------------------------------------------------------------------------------

(c) If and to the extent required, an affidavit in compliance with Section 1445
of the Internal Revenue Code and applicable regulations (the “Code”) stating,
under penalty of perjury, that Seller is not a foreign corporation, foreign
partnership, foreign trust or foreign estate (as those terms are defined in the
Code) and providing Seller's United States employer identification number,
office address and place of incorporation.
 
(d) Seller shall deliver possession of the Acquired Assets to Purchaser in
Pocatello, Idaho.
 
(e) Seller shall deliver all such other documents, instruments and certificates
in connection with the transactions contemplated by this Agreement as Purchaser
may reasonably request in form and substance reasonably satisfactory to
Purchaser and its counsel.
 
6.2 Documents to be Delivered by Purchaser.  Concurrently with the execution of
this Agreement, Purchaser shall deliver the documents and instruments and take
the actions described below, unless explicitly waived by Seller in writing:
 
(a) A counterpart of the Assignment of Assumed Liabilities, duly executed by
Purchaser.
 
 
ARTICLE VII
SURVIVAL AND INDEMNIFICATION
 
7.1 Survival.  The warranties, representations and agreements given by Purchaser
and Seller pursuant to this Agreement shall survive the Closing of this
transaction and any investigation or inquiry made by or on behalf of any party
for a period of one year. 
 
7.2 Indemnification by Purchaser.  As additional consideration for the purchase
of the Acquired Assets, Purchaser agrees to indemnify and defend Seller against,
and agrees to hold it harmless from, any Losses actually incurred or suffered by
Seller relating to or arising out of any of the Home Appliance Business, the
Acquired Assets or the Assumed Liabilities.
 
ARTICLE VIII
MISCELLANEOUS
 
8.1 No Representation Regarding Tax Treatment.  No representation or warranty is
being made by any party to any other regarding the treatment of this transaction
for federal or state income taxation.  Each party has relied exclusively on its
own legal, accounting, and other tax adviser regarding the treatment of this
transaction for federal and state income tax purposes.


8.2 Governing Law.  This Agreement shall be governed by, enforced and construed
under and in accordance with the laws of the State of Nevada.
4

--------------------------------------------------------------------------------



8.3 Notices.  All notices, consents, waivers, requests, instructions, or other
communications required or permitted hereunder shall be in writing, and shall be
deemed to have been duly given if (a) delivered personally (effective upon
delivery), (b) sent by a reputable, established overnight delivery service
providing confirmation of delivery (effective one business day after being
delivered to such overnight delivery service), or (c) mailed by certified mail,
return receipt requested, postage prepaid (effective three business days after
being deposited in the U. S. Mail), addressed as follows (or to such other
address as the recipient may have furnished for such purpose pursuant to this
Section):


If to Seller:
Bob Graham
President
Grote Molen, Inc.
400 Panamint Road
Reno, NV 89521
If to Purchaser:
 
John Hofman and Bruce Crane
322 West Griffith Road
Pocatello, ID 83201


or such other addresses as shall be furnished in writing by any party in the
manner for giving notices, hereunder.


8.4 Entire Agreement.  This Agreement represents the entire agreement between
the parties relating to the subject matter hereof.  All previous agreements
between the parties, whether written or oral, have been merged into this
Agreement.  This Agreement alone fully and completely expresses the agreement of
the parties relating to the subject matter hereof.  There are no other courses
of dealing, understandings, agreements, representations, or warranties, written
or oral, except as set forth herein.


8.5 Counterparts.  This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original and all of which taken together shall be
but a single instrument. Facsimile, pdf or other electronic transmissions of any
signed original document, or transmission of any signed facsimile, pdf or other
electronic document, shall constitute delivery of an executed original.  At the
request of any of the parties, the parties shall confirm facsimile, pdf or other
electronic transmission signatures by signing and delivering an original
document.


8.6 Amendment or Waiver.  This Agreement may be amended by a writing signed by
all parties hereto, with respect to any of the terms contained herein, and any
term or condition of this Agreement may be waived or the time for performance
thereof may be extended by a writing signed by the party or parties for whose
benefit the provision is intended.


8.7 Public Statements.  Subject to their respective legal obligations (including
requirements of stock exchanges and other similar regulatory bodies), the
Parties shall consult with one another, and use reasonable best efforts to agree
upon the text of any press release, before issuing any such press release or
otherwise making public statements with respect to the Merger and in making any
filings with any federal or state governmental or regulatory agency or with any
securities exchange with respect thereto.


5

--------------------------------------------------------------------------------

8.8 Expenses.  Except as otherwise expressly provided herein, each party hereto
shall bear its own expenses with respect to this Agreement and the transactions
contemplated hereby.


8.9 No Third Party Beneficiaries.  This Agreement is solely for the benefit of
the parties hereto and, to the extent provided herein, their respective
directors, officers, employees, agents and representatives, and no provision of
this Agreement shall be deemed to confer upon other third parties any remedy,
claim, liability, reimbursement, cause of action or other right.


8.10 Severability.  Whenever possible each provision and term of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision or term of this Agreement shall be held to
be prohibited by or invalid under such applicable law, or determined to be void
or unenforceable for any reason, then such provision or term shall be
ineffective only to the extent of such prohibition, invalidity or
unenforceability, without invalidating or affecting in any manner whatsoever the
remainder of such provision or term or the remaining provisions or terms of this
Agreement, and the prohibited, invalid or unenforceable provision shall be
modified to the minimum extent necessary to make it permissible, valid and
enforceable, unless the result of any such invalidity or unenforceability shall
be to cause a material failure of consideration to the party seeking to sustain
the validity or enforceability of the subject provision.
 
IN WITNESS WHEREOF, the parties have executed and caused this Agreement to be
executed and delivered on the date first above written.


SELLER:
Grote Molen, Inc.
A Nevada corporation




By:/s/ Bob Graham 
Bob Graham
President


PURCHASER:




/s/ John Hofman_______________________
John B. Hofman




/s/ Bruce Crane________________________
Bruce Crane
6

--------------------------------------------------------------------------------





LIST OF EXHIBITS


Exhibit A List of Acquired Assets


Exhibit B List of Assumed Liabilities and Obligations


Exhibit C Bill of Sale


Exhibit D Assignment and Assumption of Assumed Liabilities


Exhibit E Assignment of Membership Interests of Brownwick, LLC


Exhibit A – List of Acquired Assets


 
1.
 
All issued and outstanding membership interests of Brownwick, LLC (“Brownwick”),
an Idaho limited liability company and a wholly owned subsidiary of Seller.
 

2.
 
The assets summarized in the table below.  The table reflects the value of the
acquired assets as of March 31, 2017.  The table sets forth values for the
assets of Seller and Brownwick on a consolidated basis.
 

3.
 
Detailed schedules of the assets being acquired are attached hereto as Schedule
I.
 



 
 
March 31
2017
 
ASSETS
     
Current assets:
     
   Accounts receivable
 
$
32,201
 
   Accounts receivable – related parties
   
7,843
 
   Inventories
   
1,157,555
 
   Deposits
   
90,000
 
   Prepaid expenses
   
559
 
   Total current assets
   
1,288,158
 
Property and equipment, net
   
117,254
 
Intangible assets, net
   
62,820
 
 
       
   Total assets
 
$
1,468,232
 



7

--------------------------------------------------------------------------------



Exhibit B – Schedule of Assumed Liabilities


 
1.
 
The liabilities summarized in the table below.  The table reflects the value of
the assumed liabilities as of March 31, 2017.  The table sets forth values for
the liabilities of Seller and Brownwick, LLC on a consolidated basis.


2.
 
Detailed schedules of the liabilities being acquired are attached hereto as
Schedule I.
 



 
 
March 31,
2017
 
 
     
LIABILITIES
 
Current liabilities:
     
   Accounts payable and accrued expenses
 
$
625,689
 
   Accounts payable – related parties
   
29,200
 
   Accrued interest payable – related parties
   
24,400
 
   Accrued interest payable
   
13,111
 
   Notes payable – related parties
   
91,679
 
   Notes payable
   
64,000
 
   Total current liabilities
   
848,079
 
 
       
Long-term debt:
       
   Note payable
   
135,227
 
   Total long-term debt
   
135,227
 
 
       
   Total liabilities
   
983,306
 





8

--------------------------------------------------------------------------------



 
 
Exhibit C


BILL OF SALE
 
1. Sale and Transfer of Acquired Assets.  For good and valuable consideration,
the receipt, adequacy and legal sufficiency of which are hereby acknowledged,
and as contemplated by Section 1.1 of that certain Asset Purchase Agreement,
dated as of March 31, 2017 (the “Purchase Agreement”), by and among Grote Molen,
Inc., a Nevada corporation(“Seller”), and John B. Hofman and Bruce Crane,
individuals (collectively “Purchaser”), Seller hereby sells, conveys, assigns,
transfers and delivers to Purchaser, effective as of the Effective Date, all of
Seller’s right, title and interest in, to and under all of the Acquired Assets,
including but not limited to the assets described on Schedule I attached hereto
and incorporated herein by reference.


2. Further Actions.  Seller covenants and agrees to warrant and defend the sale,
conveyance, assignment, transfer and delivery of the Acquired Assets hereby
made, against all Persons whomsoever, to take all steps reasonably necessary to
establish the record of Purchaser’s title to the Acquired Assets and, at the
request of Purchaser, to execute and deliver further instruments of transfer and
assignment and take such other action as Purchaser may reasonably request to
more effectively transfer and assign to and vest in Purchaser each of the
Acquired Assets, all at the sole cost and expense of Seller.


3. Power of Attorney.  Without limiting Section 2, Seller constitutes and
appoints Purchaser the true and lawful agent and attorney in fact of Seller,
with full power of substitution and resubstitution, in whole or in part, in the
name and stead of Seller but on behalf and for the benefit of Purchaser and its
successors and assigns, from time to time:


(a) to demand, receive and collect any and all of the Acquired Assets and to
give receipts and releases for and with respect to the same, or any part
thereof;


(b) upon five (5) days’ advance written notice to Seller, to institute and
prosecute, in the name of Seller or otherwise, any and all proceedings at law,
in equity or otherwise, that Purchaser or its successors and assigns may deem
proper in order to collect or reduce to possession any of the Acquired Assets
and in order to collect or enforce any claim or right of any kind assigned or
transferred, or intended so to be; and


(c) to do all things legally permissible, required or reasonably deemed by
Purchaser to be required to recover and collect the Acquired Assets and, upon
five (5) days’ advance written notice to Seller, to use Seller’s name in such
manner as Purchaser may reasonably deem necessary for the collection and
recovery of same.


Seller hereby declares that the foregoing powers are coupled with an interest
and are and shall be irrevocable by Seller.




9

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Seller has executed this Bill of Sale as of March 31, 2017.


Grote Molen, Inc.
A Nevada corporation




By: /s/ Bob Graham
Name:  Bob Graham
Title:  President
10

--------------------------------------------------------------------------------

Schedule I


Attach hereto a list of the Acquired Assets.
11

--------------------------------------------------------------------------------


Exhibit D
 
ASSIGNMENT AND ASSUMPTION AGREEMENT
 
THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Assignment and Assumption
Agreement”) is dated as of March 31, 2017, by and between Grote Molen, Inc., a
Nevada corporation (“Assignor”), and John Hofman and Bruce Crane, individuals
(collectively, “Assignee”).


Background


A. Assignor and Assignee are parties to that certain Asset Purchase Agreement,
dated as of March 31, 2017 (the “Purchase Agreement”), pursuant to which
Assignee has purchased the Acquired Assets from Assignor.


B. Pursuant to the Purchase Agreement, Assignor has agreed to assign to
Assignee, and Assignee has agreed to assume, certain obligations of Assignor,
including the liabilities and obligations described in Schedule I hereto (the
“Assumed Liabilities”).


Agreement


In consideration of the covenants contained in this Assignment and Assumption
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Assignor and Assignee, intending
to be legally bound, agree as follows:


1. Assignment and Assumption.  Assignor hereby assigns, transfers and conveys to
Assignee, and Assignee hereby accepts and assumes, the Assumed Liabilities and
agrees to make all payments and perform all obligations required to be made or
performed in connection therewith.


2. Further Actions.  Each of the parties covenants and agrees, at its own
expense, to execute and deliver, at the request of the other party, such further
instruments of transfer, assignment and release and to take such other action as
such other party may reasonably request to more effectively consummate the
assignments, assumptions and releases contemplated by this Assignment and
Assumption Agreement.


3. Governing Law. This Assignment and Assumption Agreement shall be governed by
and construed and enforced in accordance with the internal laws (as opposed to
the conflicts of laws provisions) of the State of Nevada.


4. Execution in Counterparts.  This Assignment and Assumption Agreement may be
executed in any number of counterparts with the same effect as if the signatures
thereto were upon one instrument.


12

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Assignment and Assumption
Agreement as of the date first above written.


ASSIGNOR:


Grote Molen, Inc.
A Nevada corporation




By: /s/ Bob Graham
Name:  Bob Graham
Title:  President


ASSIGNEE:




/s/ John Hofman____________________________
John B. Hofman




/s/ Bruce Crane_____________________________
Bruce Crane




13

--------------------------------------------------------------------------------

 
Schedule I


Attach hereto a list of the Assumed Liabilities.




14

--------------------------------------------------------------------------------


Exhibit E


ASSIGNMENT OF MEMBERSHIP INTERESTS




Know All Men By These Presents:


For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the undersigned does hereby sell, assign, transfer and
convey to John Hofman and Bruce Crane, all of the undersigned’s right, title and
interest in and to all of its membership interests in the limited liability
company known as Brownwick, LLC, an Idaho limited liability company (the
“Company”).  The membership interests being conveyed constitute 100% of the
membership interests of the Company and the undersigned is conveying a 50%
membership interest to each of John B. Hofman and Bruce Crane.


Effective as of the date of this Assignment, the transferees shall have the
right to receive from the Company the assigned share of profits or other
compensation to which the transferor otherwise would be entitled, the right to
the return from the Company of the assigned contribution of the transferor to
the capital of the Company and the right to exercise all rights and privileges
pertaining to such membership interests.


IN WITNESS WHEREOF, the transferor has executed this Assignment effective as of
March 31, 2017.


Grote Molen, Inc.


By /s/ Bob Graham
Bob Graham
President






15

--------------------------------------------------------------------------------




